IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHARLES SOUTHERN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-4026

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 2, 2016.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Dane K. Chase, St. Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.


           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      By its order dated September 21, 2016, the Florida Supreme Court, citing

Falcon v. State, 162 So. 3d 954 (Fla. 2015) and Landrum v. State, 192 So. 3d 459

(Fla. 2016), instructed this court to remand Appellant’s case “for resentencing in

conformance with chapter 2014-220, Laws of Florida, which has been codified in

sections 775.082, 921.1401, and 921.1402 of the Florida Statutes.” In accordance
with that order, we withdraw our previously entered opinion and mandate and

REMAND for resentencing.

      REVERSED and REMANDED.

ROWE, BILBREY, and KELSEY, JJ., CONCUR.




                                       2